Citation Nr: 0404388	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  00-24 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
degenerative changes of the lumbar spine (claimed as low back 
pain).

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
right ear hearing loss.  

3.  Entitlement to service connection for tinnitus (claimed 
as a result of exposure to acoustic trauma).

4.  Entitlement to service connection for colon cancer as a 
result of exposure to radiation and herbicides.  

5.  Entitlement to service connection for obesity and tussic 
coughing with associated hernia as a result of exposure to 
radiation and herbicides.  

6.  Entitlement to service connection for sleep apnea 
secondary to obesity disability claimed as due to exposure to 
radiation and herbicides.  
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on multiple periods of active duty from 
August 1963 to January 1984.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The present Board decision addresses the preliminary issues 
of whether new and material evidence had been submitted to 
reopen previously denied claims of entitlement to service 
connection for degenerative changes of the lumbar spine 
(claimed as low back pain) and entitlement to service 
connection for right ear hearing loss.  The Board finds 
favorably on those issues.  The questions of the merits of 
the claims for service connection require additional 
development, as discussed in the REMAND section below.

Additional issues for adjudication by the Board including 
claims for: (1) entitlement to service connection for 
tinnitus; (2) entitlement to service connection for colon 
cancer as a result of exposure to radiation and herbicides; 
(3) entitlement to service connection for obesity and tussic 
coughing with associated hernia as a result of exposure to 
radiation and herbicides; (4) entitlement to service 
connection for sleep apnea secondary to obesity disability 
claimed as due to exposure to radiation and herbicides are 
also the subject of the REMAND section below.   
FINDINGS OF FACT

1.  An unappealed RO decision dated in September 1984, of 
which the veteran was notified of during the same month, 
denied his claim of service connection for low back pain.
 
2.  Additional evidence submitted since the September 1984 
rating decision includes evidence which is neither cumulative 
nor redundant, which bears directly and substantially upon 
the specific matter under consideration, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
degenerative changes of the lumbar spine (claimed as low back 
pain).   

3.  An unappealed RO decision dated in September 1984, of 
which the veteran was notified of during the same month, 
denied his claim of service connection for right ear hearing 
loss.    

4.  Additional evidence submitted since the September 1984 
rating decision includes evidence which is neither cumulative 
nor redundant, which bears directly and substantially upon 
the specific matter under consideration, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
right ear hearing loss.   


CONCLUSIONS OF LAW

1.  As new and material evidence has been submitted since the 
RO's September 1984 rating decision, the requirements to 
reopen the veteran's claim of service connection for 
degenerative changes of the lumbar spine (claimed as low back 
pain) are met.  38 U.S.C.A § 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.156, 20.1100 (2001). 

2.  As new and material evidence has been submitted since the 
RO's September 1984 rating decision, the requirements to 
reopen the veteran's claim of service connection for right 
ear hearing loss are met.  38 U.S.C.A § 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.156, 20.1100 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

Prior unappealed decisions of the RO are final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when determining whether additional evidence 
is new and material, the VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002). 

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  Evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
38 C.F.R. § 3.156(a) (2001); Struck v. Brown, 9 Vet. App. 
145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 
(1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence is 
"material" if it bears directly and substantially upon the 
specific matter under consideration as well as if by itself 
or in connection with evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (2001).  However, there is 
no requirement that the evidence be so significant that it 
changes the outcome of the prior decision.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Finally, in 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).      

The Secretary of VA (Secretary) amended 38 C.F.R. § 3.156(a), 
effective on August 29, 2001, for the purpose redefining what 
constitutes new and material evidence in order to reopen a 
final decision.  See 66 Fed. Reg. 45,628 (2001).  These 
changes are prospective, however, and only apply to claims 
filed on or after August 29, 2001.  These changes do not 
apply to the present case.

The veteran's claims may only be reopened and considered on 
the merits if new and material evidence has been submitted.  
See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a) 
(2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

Whether New and Material Evidence Has Been Submitted to 
Reopen a Service Connection Claim for Back Disability

In September 1984, the RO denied service connection for low 
back pain on the basis that neither service records nor VA 
examination showed pathology for complaints of low back pain.  
The veteran was notified of the RO's September 1984 rating 
decision as well as his procedural and appellate rights by a 
letter during the same month.  

The veteran petitioned to reopen his claim for entitlement to 
service connection for degenerative changes of the lumbar 
spine (claimed as low back pain) in October 1997.  This 
appeal arises from the continued denial of service connection 
for degenerative changes of the lumbar spine in September 
1998 and January 1999 rating decisions.

Records submitted after the last final rating decision in 
September 1984 are considered new.  These records include 
statements from the veteran, lay statements from fellow 
servicemen as well as a neighbor in his community, and VA 
outpatient treatment records.  

After reviewing the record, the Board concludes that the 
additional evidence includes evidence that is new and 
material, specifically because the VA CT scan report dated in 
August 1998 describes the severity of the veteran's current 
back disability, degenerative changes of the lumbar spine.  
Thus, there is now competent medical evidence of current back 
pathology, which was not previously of record.  This evidence 
is considered material because it bears directly and 
substantially upon the issue of whether the veteran is 
entitled to service connection for his current claimed back 
disability.  

The Board finds that the evidence received since September 
1984 is new and material and does serve to reopen a claim for 
entitlement to service connection for a back disability.  In 
addition, the Board is remanding the veteran's claim to the 
RO and ordering additional development on the issue of 
entitlement to service connection for degenerative changes of 
the lumbar spine (claimed as low back pain).  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2002).

Whether New and Material Evidence Has Been Submitted to 
Reopen a Service Connection Claim for Right Ear Hearing Loss

In September 1984, the RO denied service connection for right 
ear hearing loss, on the basis that hearing loss was not 
shown in that ear.  The veteran was notified of the RO's 
September 1984 rating decision as well as his procedural and 
appellate rights by a letter during the same month.  

The veteran petitioned to reopen his claim for entitlement to 
service connection for right ear hearing loss in October 
1997.  This appeal arises from the continued denial of 
service connection for right ear hearing loss in a September 
1998 rating decision.

Records submitted after the last final rating decision in 
September 1984 are considered new.  These records include 
statements from the veteran and a VA examination report.  

After reviewing the record, the Board concludes that the 
additional evidence includes evidence that is new and 
material, specifically because the July 1998 VA examination 
report describes the severity of the veteran's current right 
ear hearing loss disability and shows that the veteran's 
current right ear hearing loss falls under VA's definition of 
impaired hearing under 38 C.F.R. § 3.385.  See 38 C.F.R. 
§ 3.385 (2003).  This evidence is considered material because 
it bears directly and substantially upon the issue of whether 
the veteran is entitled to service connection for right ear 
hearing loss.  

The Board finds that the evidence received since September 
1984 is new and material and does serve to reopen a claim for 
entitlement to service connection for right ear hearing loss.  
In addition, the Board is remanding the veteran's claim to 
the RO and ordering additional development on the issue of 
entitlement to service connection for right ear hearing.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2002).


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for degenerative 
changes of the lumbar spine (claimed as low back pain).  To 
this extent, the appeal is allowed.

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for right ear 
hearing loss.  To this extent, the appeal is allowed.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  


Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

The veteran has alleged that his duties as a generator 
mechanic as well as a missile launch crewman exposed him to 
severe radar and ionizing radiation during active service in 
the Army from August 1963 to January 1984.  The veteran's 
Form DD 214 with service dates from July 1982 to January 1984 
reflects that he was a member of the HERCULES Missile Crew 
for seven years and eleven months.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request 
legible copies of the veteran's service 
personnel records.  The veteran had 
active service in the Army from August 
1963 to January 1984.  If no service 
personnel records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.

2.  The RO should also ascertain from 
NPRC whether a Record of Occupational 
Exposure to Ionizing Radiation (DD Form 
1141) exists for the veteran.  Following 
the completion of the above development, 
the RO should determine whether any 
additional development of the veteran's 
ionizing radiation claims is required 
under 38 C.F.R. § 3.311(a)(2)(iii) 
(2003).

3.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
claimed lumbar disability during the 
period of August 1998 to the present.  
Obtain records from each health care 
provider the veteran identifies.

4.  Thereafter, the RO should also obtain 
the veteran's medical treatment records 
concerning his claimed lumbar disability 
from the Lyster U.S. Army Community 
Hospital (Fort Rucker, Alabama) for the 
period of August 1998 to the present.    

5.  The RO should then schedule the 
veteran for a VA examination to show the 
nature of his claimed disability of 
degenerative changes of the lumbar spine 
(claimed as low back pain) and whether 
this disability is related to his active 
military service.  The claims folder 
should be made available to the examiner 
for review.  The examiner should provide 
a diagnosis or diagnoses of the veteran's 
claimed lumbar disability as well as 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's claimed lumbar disability 
is etiologically related to a disease or 
injury incurred during his active 
military service.

6.  The RO should also schedule the 
veteran for a VA audiological examination 
to show the nature and extent of his 
claimed right ear hearing loss and 
tinnitus disabilities.  The examiner 
should also provide an opinion as to 
whether the veteran's current right ear 
hearing loss and/or tinnitus, was 
incurred in or aggravated by service, 
including specifically whether the 
veteran has any current right ear hearing 
loss and/or tinnitus from acoustic 
trauma/noise exposure which occurred 
during active service.  The claims folder 
should be made available to the examiner 
for review.    

7.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the claims remain denied, the RO should 
issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits 
since October 2001.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



